Citation Nr: 0015008	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post anterior crucial ligament reconstruction, left knee.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1995 to September 
1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for the veteran's left knee disability and 
assigned a 10 percent disability rating, effective September 
13, 1997.

In April 1999 the veteran testified before a local hearing 
officer at the RO and indicated that he no longer requested a 
Board hearing.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by complaints of pain, full flexion and extension; 
the veteran's left knee disability is productive of a mild 
limp.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation 20 percent 
for status post anterior crucial ligament reconstruction, 
left knee, have been met.  38 U.S.C.A. §§ 1155, 5107  (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, his claim for the assignment of 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes recent VA examinations, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran.  Moreover, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Private medical records dated prior to the veteran's active 
duty service reflect that the veteran suffered an injury to 
his left knee while playing football.  A record dated in 
October 1990 indicates that he underwent left knee 
arthroscopic anterior cruciate ligament reconstruction.

Service medical records reflect that the veteran suffered 
another sports injury to his left knee and in 1996 he 
underwent another anterior cruciate ligament reconstruction 
surgery.  He was discharged from active duty due to his left 
knee condition.

At a November 1997 VA joints examination, the veteran 
indicated that he had no problem with straight ahead level 
surface walking.  He denied any locking and had only minimal 
swelling.  The veteran stated that his knee would "give 
out" once every two weeks without warning.  His symptoms did 
not interfere with his desk job.  Physical examination of the 
left knee revealed range of motion of 0-130 degrees.  There 
was no effusion, and a prior surgical scar was described as 
benign.  Lachman's test showed a slight increased translation 
compared to the right.  There was no collateral laxity, but 
there was medial joint line tenderness.  There was no 
crepitus.  The impression noted status post anterior crucial 
ligament reconstruction.

At a November 1997 VA general medical examination, the 
veteran indicated that his left leg felt weak at times, 
accompanied by pain.  Physical examination revealed 
"stigmata" of previous surgeries.  His reflexes were +2/4 
bilaterally in the patellar region and +2/4 in the Achilles 
region.

December 1997 X-ray and MRI reports of the veteran's left 
knee revealed satisfactory alignment with no evidence of 
effusion.  There was no evidence of meniscal tear.  An 
abnormal signal was present in the lateral meniscus.

At a March 1999 VA joints examination, the veteran indicated 
that he could walk two miles on a good day and only a quarter 
of a mile in bad weather.  He had pain in the front of his 
knee, especially when going up stairs or trying to climb 
ladders.  He remarked that his knee would sometimes get 
painful and would occasionally "buckle."  There had been no 
history of locking.  Physical examination revealed that the 
veteran's gait showed minimal limping favoring his left leg.  
Two well-healed scars of the left knee region were noted.  
The left knee measured 38 centimeters in circumference, while 
the right knee measured 39 centimeters.  The knee had flexion 
to 140 degrees with full extension.  There was no effusion or 
subpatellar pain on pressure; there was minimal tenderness at 
the medial joint space.  The musculature of the left thigh 
yielded 53 centimeters in circumference, while the right 
thigh measured 54 centimeters.  The left calf was 40.5 
centimeters in circumference, while the right calf measured 
41.5 centimeters in circumference.  Knee and ankle reflexes 
were active and equal.  There was no edema.  The impression 
was status post anterior cruciate ligament repair, left knee, 
with residual impairment.  The examiner commented that there 
was mild gait impairment due to the disability of the left 
knee.  It was noted that the left knee appeared stable with 
no crepitation.

At the April 1999 RO hearing, the veteran testified that he 
was no longer working as a switchman but was working as an 
engineer, a job which did not involve much walking.  He 
remarked that he had to limit his participation in sports due 
to the fear of another left knee injury.  The veteran 
indicated that he did not have constant left knee pain, and 
that some days were worse than others.  He mentioned that he 
had never actually fallen down but had come pretty close.

Under Diagnostic Code 5257, impairment of the knee is rated 
10 percent when slight, 20 percent when moderate, and 30 
percent when severe, as measured by the degree of recurrent 
subluxation or lateral instability.

Limitation of flexion of the leg is rated 10 percent at 45 
degrees, 20 percent at 30 degrees, and 30 percent at 15 
degrees under Diagnostic Code 5260.  Limitation of extension 
of the leg is rated 10 percent at 10 degrees, 20 percent at 
15 degrees, and 30 percent at 20 degrees under Diagnostic 
Code 5261.

Physical examination has revealed that the veteran's gait 
showed minimal limping favoring his left leg. The Board 
further notes that the veteran's left knee disability has 
forced him to change his occupational specialty with his 
employer.  The Board finds that when the veteran's complaints 
of pain are viewed in conjunction with the clinical findings, 
the veteran's left knee disability most closely resembles 
moderate impairment under Diagnostic Code 5257.  However, the 
preponderance of the evidence is against a higher rating 
under Diagnostic Code 5257, as severe impairment has not been 
shown.  It is also apparent that the veteran would not be 
entitled to an evaluation in excess of 20 percent based on 
limitation of flexion or extension.  In this regard, the 
Board notes that the VA examinations showed that the 
veteran's left knee demonstrated essentially full flexion and 
extension.

The Board observes that a separate 10 percent rating under 
Diagnostic Codes 5003-5010 could be provided, but this 
criteria also requires x-ray findings of arthritis.  However, 
in this case, X-ray reports have not shown arthritis of the 
left knee.  VAOPGCPREC 23-97 (July 1, 1997).

The Board further notes that, though scars have been reported 
on VA examinations, they have not been found to be poorly 
nourished or tender and painful on objective demonstration so 
at to warrant an additional evaluation.  38 C.F.R. Part 4, 
Diagnostic Codes 7803 and 7804 (1999).

In reaching this decision, the Board has considered the 
history of the veteran's left knee disability, as well as the 
current clinical manifestations and the effect the knee 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2. (1999).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment which can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45 (1999); DeLuca v. 
Brown, 8 Vet. App. 202 (1995)  While complaints of pain have 
been reported on examinations and hearing testimony, there is 
no disuse atrophy or other objective medical evidence to 
indicate that pain, weakness, or any other symptom results in 
additional functional limitation to a degree that would 
support a rating in excess of 20 percent for the left knee.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, and 4.45 do not 
provide a basis for a higher rating.

In short, the evidence shows that impairment from the 
service-connected left knee disability warrants a 20 percent 
rating throughout the entire time of the veteran's claim.  
Fenderson.  As the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for the 
left knee disability, the benefit-of-the-doubt doctrine does 
not apply, and an evaluation in excess of 20 percent must be 
denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left knee disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating of 20 percent for status post 
anterior crucial ligament reconstruction, left knee, is 
granted.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

